DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Billingsley et al. (US 2021/0145644).
Regarding claim 1, Billingsley discloses a helmet (see figures 1-9, for instance) comprising: a visor screen (60) having a plurality of liquid crystal display (LCD) pixels (10), each LCD pixel configured to alter in transparency ([0034]); a light sensor configured to detect incident light (25); and a controller (16) coupled to the visor screen and the light sensor (see figure 8), the controller configured to alter the transparency of the plurality of LCD pixels based on the incident light ([0040]), wherein the controller includes a processor (“intermediary processor”; [0042]) and memory coupled to the processor (“mapping information”; [0042]); wherein the memory, when acted upon by the processor, causes the processor includes instruction that the processor executes to: alter the transparency of a first predetermined subset of the LCD pixels in response to a magnitude of the incident light exceeding a first threshold (“…to use the workview light intensity mapping information and the eye position information in combination to choose states (e.g., light, dark, or intermediate) to which various switchable shutters of an array, are individually switched.”; [0055]), and alter the transparency of a second predetermined subset of the LCD pixels in response to the magnitude of the incident light exceeding a second threshold The shutter control system can maintain at least some switchable shutters of the second set of switchable shutters 312 in a light state and/or it can switch at least some of these shutters to an intermediate state and maintain them in the intermediate state.”; [0056]).
Regarding claim 2, Billingsley discloses the helmet of claim 1, wherein the controller is configured to, in response to a magnitude of the incident light exceeding a threshold, alter the plurality of LCD pixels from a transparent state to an opaque state ([0055]-[0056]).
Regarding claim 5, Billingsley discloses the helmet of claim 1, wherein the controller is configured to: determine a direction of the incident light via the light sensor (25), and alter the transparency of a subset of the plurality of LCD pixels ([0055]-[0056]), wherein the subset is selected based on the determined direction of the incident light.
Regarding claim 6, Billingsley discloses the helmet of claim 1, wherein the controller (16) is configured to: determine a location of the incident light via the light sensor (25), and alter the transparency of the plurality of LCD pixels (10) such that a first group of LCD pixels are less transparent than a second group of LCD pixels ([0056]), wherein the first group is located closer than the second group to the detected location of the incident light.
Regarding claim 7, Billingsley discloses the helmet of claim 1, wherein the controller (16) is configured to determine a direction of the incident light via the light sensor (25), and transition the visor screen to assume a gradient pattern (based on the “workview light intensity mapping information”; [0055]) with some of the LCD pixels being more opaque than other LCD pixels (10), wherein the gradient pattern is based on the determined direction of the incident light. 
Regarding claim 8, Billingsley discloses the helmet of claim 1, further comprising a camera (“eye-tracking camera”; [0053]) configured to capture images of eyes of a rider wearing the helmet, wherein the controller (16) is configured to determine a location of the eyes of the rider and a direction of the incident light, and wherein the controller is configured to select a subset of LCD pixels (10) and reduce the transparency of the subset of the LCD pixels ([0056]), wherein the selection of the subset of LCD pixels is based on the determined location of the eyes and the determined direction of the incident light ([0053]).
Regarding claim 16, Billingsley discloses a system for controlling an electronic visor screen of a helmet (see figures 1-9, for instance), the system comprising: a visor screen (60) configured to shield eyes of a helmet wearer, the visor screen having a plurality of liquid crystal display (LCD) pixels (10), each LCD pixel configured to (1) in an opaque state, block light from passing through a corresponding area of the visor screen (“choose states (e.g., light, dark, or intermediate)”; [0055]), and (ii) in a transparent state, allow light to pass through the corresponding area of the visor screen; a light sensor (25) configured to mount to a helmet and detect a direction of incident light; and a controller (16) configured to transition a group of the LCD pixels from the transparent state to the opaque state ([0055]), wherein the group is selected for the transition by the controller based on the direction of incident light, and wherein the controller is configured to set the LCD pixels in the group to a pre-stored transparency pattern (“workview light intensity mapping information”; [0055]) with varying transparencies levels within the group (“…to use the workview light intensity mapping information and the eye position information in combination to choose states (e.g., light, dark, or intermediate) to which various switchable shutters of an array, are individually switched.”; [0055]), wherein the pre-stored transparency pattern is based on the direction of the incident light (since 25 captures the light from a frontal direction).
Regarding claim 17, Billingsley discloses the system of claim 16, wherein the controller (16) is configured to set the LCD pixels in the group to a uniform transparency level between fully transparent and fully opaque ([0055]).
Regarding claim 19, Billingsley discloses the system of claim 16, wherein the light sensor (25) is configured to detect an intensity of the incident light, and the controller is configured to set the group of LCD pixels at a transparency level based on the intensity of the incident light ([0054]-[0056]).
Regarding claim 20, Billingsley discloses the system of claim 16, further comprising a camera (“eye-tracking camera”; [0053]) configured to mount to the helmet and detect a location of the eyes of the helmet wearer, wherein the group is selected for the transition based on the location of the eyes ([0053]).
Regarding claim 21, Billingsley discloses the helmet of claim 1, wherein the helmet includes a shell (20) configured to protect a head of a wearer, and wherein the visor screen (60) is part of a visor that is configured to pivot (via 91) relative to the shell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/2/2022